Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.


             DISTRICT OF COLUMBIA COURT OF APPEALS


No. 17-BG-492

IN RE: PAUL AARON HERMAN, Petitioner.

A Suspended Member of the Bar of the                        2017 DDN 41
District of Columbia Court of Appeals

Bar Reg. No. 1013933


BEFORE: Glickman and McLeese, Associate Judges, and Farrell, Senior Judge.

                                      ORDER
                               (Filed – June 15, 2017)

       On consideration of Disciplinary Counsel’s report regarding petitioner’s
petition for reinstatement wherein Disciplinary Counsel informs the court that Mr.
Herman has demonstrated that he is fit to resume the practice of law, and it
appearing that petitioner is eligible to file the petition for reinstatement, see In re
Herman, 138 A.3d 1195 (D.C. 2016), it is

      ORDERED that petitioner’s petition for reinstatement is granted. It is

      FURTHER ORDERED that Paul Aaron Herman is hereby reinstated to the
Bar of the District of Columbia.

                                   PER CURIAM